UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1621


MARTHA M. STEVENSON; JAMES STEVENSON,

                Plaintiffs - Appellants,

          v.

ETHICON, INCORPORATED; JOHNSON & JOHNSON,

                Defendants – Appellees,

          and

JOHNSON & JOHNSON, INC.,

                Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
District Judge. (2:12-cv-02700; 2:12-md-02327)


Submitted:   November 4, 2016              Decided:   November 10, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy W. Houck, Ron Riggle,       HOUCK & RIGGLE, LLC, Ruston,
Louisiana, for Appellants.         David B. Thomas, Daniel R.
Higginbotham, THOMAS COMBS &      SPANN, PLLC, Charleston, West
Virginia; Christy Jones, John     C. Henegan, Sr., Susana Moore
Moldoveanu,   BUTLER   SNOW,   LLP,   Ridgeland,   Mississippi,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Martha M. Stevenson and James Stevenson appeal the district

court’s    orders    dismissing         this    action     for    failure       to    timely

effect     service    of        process    and     denying       their       motion        for

reconsideration.           We    have     reviewed       the    record    and     find     no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Stevenson v. Ethicon, Inc., Nos. 2:12-

cv-02700;    2:12-md-02327         (S.D.    W.    Va.    Jan.    26,     2016;       May   27,

2016).     We dispense with oral argument because the facts and

legal    contentions     are      adequately       presented      in     the     materials

before    this   court     and    argument       would    not    aid   the     decisional

process.

                                                                                  AFFIRMED




                                            3